     Case 4:18-cv-01547 Document 63 Filed on 06/21/19 in TXSD Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

PEOPLE   FOR     THE    ETHICAL
TREATMENT OF ANIMALS, INC.,
           Plaintiff,

v.
                                                          No. 4:18-CV-01547
MICHAEL K. YOUNG, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF TEXAS
A&M UNIVERSITY,
            Defendant.



                           JOINT STATUS REPORT AND
                          MOTION TO STAY DEADLINES

      The Parties have reached an agreement in principle, and now present the

following update and request to the Court:

      1.     Plaintiff filed its Motion for Summary Judgment on March 28, 2019. The

current amended deadline for Defendant to respond is July 1, 2019.

      2.     Over the past several months, the Parties have engaged in productive

informal settlement discussions. On June 12, 2019, and June 20, 2019, the Parties held

telephone conferences related to the potential resolution of this litigation. The parties

have now reached an agreement in principle to resolve this litigation.

      3.     The Parties require additional time to reduce this agreement into writing.

Moreover, any settlement between the Parties must receive approval from the Office of

the Attorney General of Texas before the settlement can take effect. Accordingly, the
      Case 4:18-cv-01547 Document 63 Filed on 06/21/19 in TXSD Page 2 of 4



 parties request a 90-day stay of all deadlines in this case, including the deadline for

 Defendant to respond to Plaintiff’s Motion for Summary Judgment, to allow the Parties time

 to draft and finalize a settlement agreement, and to ensure sufficient time for all required

 approvals. The Parties thus request that the Court stay all proceedings and reset

 Defendant’s response deadline to October 1, 2019.

       4.      This Court should grant the requested stay and the extension request. This

Court, like every federal court, has inherent authority to control its docket. See Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936) (referring to the power to stay proceedings as incident to

inherent powers of federal courts); see also In re Stone, 986 F.3d 898, 902 (5th Cir. 1993)

(concluding that federal courts have inherent authority “to protect the efficient and

orderly administration of justice and those necessary to command respect for the court’s

orders, judgments, procedures, and authority.”). Considering that settlement would

resolve this dispute without need for further court intervention, the Parties agree that

staying these proceedings and amending the deadlines as indicated above will save scarce

judicial resource from being wasted.

                                        CONCLUSION

       This Court should grant the Parties’ joint request for a continued stay of

proceedings, so that they may reduce the agreement in principle to writing and resolve

this case without further court intervention.


        Dated: June 21, 2019.


                                                2
     Case 4:18-cv-01547 Document 63 Filed on 06/21/19 in TXSD Page 3 of 4



                                      Respectfully submitted,

/s/ David Greene (with permission)    KEN PAXTON
DAVID GREENE*                         Attorney General of Texas
ADAM SCHWARTZ
CAMILLE FISCHER                       JEFFREY C. MATEER
Electronic Frontier Foundation        First Assistant Attorney General
815 Eddy Street
San Francisco, CA 94109               DARREN L. MCCARTY
Telephone: (415) 436-9333             Deputy Attorney General for Civil
Facsimile: (415) 436-9333 facsimile   Litigation
davidg@eff.org
                                      SHANNA E. MOLINARE
GABRIEL WALTERS*                      Assistant Attorney General
PETA Foundation                       Chief, Law Enforcement Defense
1536 16th Street NW                   Division
Washington, DC 20036
Telephone: (202) 483-7382             __/s/ Eric A. Hudson______________
gabew@petaf.org                       ERIC A. HUDSON
                                      Attorney-in-Charge
CHRISTOPHER W. ROTHFELDER             State Bar No. 24059977
Rothfelder & Falick, L.L.P.           Southern District ID No. 1000759
1201 Louisiana St., Suite 550
Houston, TX 77002                     MICHAEL R. ABRAMS
Telephone: (713) 220-2288             Assistant Attorneys General
crothfelder@rothfelderfalick.com      Office of the Attorney General
                                      P.O. Box 12548, Capitol Station
*Admitted pro hac vice                Austin, Texas 78711-2548
                                      Telephone: (512) 463-2120
ATTORNEYS FOR PLAINTIFF               Facsimile: (512) 320-0667
                                      eric.hudson@oag.texas.gov
                                      michael.abrams@oag.texas.gov




                                      3
      Case 4:18-cv-01547 Document 63 Filed on 06/21/19 in TXSD Page 4 of 4



                                             W. REID WITTLIFF
                                             MARIA AMELIA CALAF
                                             Wittliff Cutter, PLLC
                                             1803 West Avenue
                                             Austin, Texas 78701
                                             Telephone: (512)960-4865
                                             Facsimile: (512) 960-4869
                                             reid@wittliffcutter.com
                                             mac@wittliffcutter.com

                                             ATTORNEYS FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

      I hereby certify that on this the 21st day of June, 2019, a true and correct copy of the
foregoing was filed using the Court’s CM/ECF system, causing electronic service upon all
counsel of record.

                                          /s/Eric A. Hudson__________
                                          ERIC A. HUDSON
                                          Assistant Attorney General




                                             4
